Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 12-17 in the reply filed on October 03rd, 2022 is acknowledged. Non-elected invention and species, claims 1-11 and 18-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 12-17 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 06th, 2021, April 06th, 2021, August 03rd, 2021 and March 24th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 01/04/2021 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation: “the collar does not contact the second conductive material” as cited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 12-13, 15-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2013/0109178, hereinafter as Chiu ‘178) in view of Chang (US 2012/0273945, hereinafter as Chang ‘945) and further in view of Ayotte (US 2054/0294948, hereinafter as Ayot ‘948) as an evidence.
Regarding Claim 12, Chiu ‘178 teaches a semiconductor die, comprising: 
a semiconductor material (Fig. 30, (21); [0029]) having solid-state components; 
an interconnect (232; [0031]) extending at least partially through the semiconductor material; 
an under-bump metal (UBM) structure electrically coupled to the interconnect, wherein the UBM structure has a top surface, a bottom surface, and a sidewall extending between the top and bottom surfaces, and wherein the UBM structure comprises a first conductive material (251; [0031]) and a second conductive material (252; [0031]) disposed over the first conductive material.
Thus, Chiu ‘178 is shown to teach all the features of the claim with the exception of explicitly disclosing: “a collar surrounding at least a portion of the sidewall of the UBM structure such that the collar contacts at least a portion of the first conductive material but does not contact the second conductive material; and a solder material disposed over the top surface of the UBM structure”.  
However, Chang ‘945 teaches a collar (or barrier layer, Fig. 2F, (22a2); [0026]) surrounding at least a portion of the sidewall of the UBM structure such that the collar contacts at least a portion of the first conductive material (20) but does not contact the second conductive material; and a solder material (Fig. 2F, (32”); [0026]) disposed over the top surface of the UBM structure.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chiu ‘178 by having a collar surrounding at least a portion of the sidewall of the UBM structure such that the collar contacts at least a portion of the first conductive material but does not contact the second conductive material; and a solder material disposed over the top surface of the UBM structure in order to prevent the solder alloy from wetting onto the sidewall of the Cu layer  so as to increase package reliability (see para. [0017]) as suggested by Chang 945.
Thus, Chiu ‘178 and Chang 945 are shown to teach all the features of the claim with the exception of explicitly disclosing “the collar does not contact the second conductive material”.
However, it has been held to be within the general skill of a worker in the art to select the collar does not contact the second conductive material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Ayot ‘948 teaches the collar (Fig. 7, (136); [0057]) does not contact the second conductive material (120; [0035]) as an evidence. A person of ordinary skills in the art is motivated to have the collar does not contact the second conductive material in order to improve or enhance power distribution and thus improve the materials heating characteristics (see para. [0061]) as suggested by Ayot ‘948.

    PNG
    media_image1.png
    276
    391
    media_image1.png
    Greyscale

                                Fig. 2F (Chang ‘945)

Regarding Claim 13, Chang ‘945 teaches an anti-wetting material to which the solder material does not readily wet in liquid phase (see para. [0017], [0019] and [0024]).

Regarding Claim 15, Chang ‘945 teaches a side surface of the collar (22a2) is substantially coplanar with a side surface of the solder material (32”) (see Fig. 2F).  

Regarding Claim 16, Chang ‘945 teaches a lower portion (20; [0015]) comprising copper and having a first side surface; and an upper portion (30; [0021]) comprising nickel formed over the lower portion, the upper portion having a second side surface, wherein the first side surface is substantially coplanar with the second side surface (see Fig. 2A).  

Regarding Claim 17, Chang ‘945 teaches the collar (22a2) is in contact with the first side surface (20) but not in contact with the second side surface.
Thus, Chiu ‘178 and Chang 945 are shown to teach all the features of the claim with the exception of explicitly disclosing “the collar does not in contact with the second side surface”.
However, it has been held to be within the general skill of a worker in the art to select the collar does not in contact with the second side surface on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Ayot ‘948 teaches the collar (Fig. 7, (136); [0057]) does not in contact with the second side surface (120; [0035]) as an evidence. A person of ordinary skills in the art is motivated to have the collar does not in contact with the second side surface in order to improve or enhance power distribution and thus improve the materials heating characteristics (see para. [0061]) as suggested by Ayot ‘948.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu ‘178 and Chang ‘945 as applied to claim 12 above, and further in view of Huang (US 2014/0363970, hereinafter as Hwang ‘970).
Regarding Claim 14, Chiu ‘178 and Chang 945 are shown to teach all the features of the claim with the exception of explicitly disclosing “the collar comprises at least one of: an oxide, a nitride, or polyimide”.
However, Hwang ‘970 teaches the collar (22; [0021]) comprises at least one of: an oxide, a nitride, or polyimide.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chiu ‘178 and Chang ‘945 by having the collar formed from an oxide, a nitride, or polyimide material in order to adjust substrate stress, and prevent solder wetting to the Cu pillar around the perimeter of the UBM layer during the reflow process (see para. [0026]) as suggested by Hwang ‘970.
Furthermore, it has been held to be within the general skill of a worker in the art to select material the collar comprises at least one of: an oxide, a nitride, or polyimide on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to select an oxide, a nitride, or polyimide material for the collar layer when this prevents the solder wetting to the UBM layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Farooq et al. (US 2011/0281432 A1)			
Tseng et al. (US 2011/0227216 A1)
Hsu et al. (US 2010/0090318 A1)		
Shih et al. (US 2009/0197114 A1)
Lei (US 2004/0166661 A1)	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829